|N THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|VlSlON

KENNETH J. NELSON PLA|NT|FF

V. CASE NO.: 5:17-CV-5262

NANCY A. BERRYH|LL, Acting Commissioner,

Socia| Security Administration DEFENDANT
ORDER

 

Comes on for consideration the Report and Recommendation (Doc. 14) filed in this
case on November 13, 20181 by the Honorab|e Erin L. Wiedemann, United States
l\/lagistrate for the Western District of Arkansas. Fourteen (14) days have passed without
objections being filed by the parties

The Court has reviewed this case and, being We|| and sufficiently advised, finds as
follows: the Report and Recommendation is proper and should be and hereby is
ADOPTED lN lTS ENT|RETY. According|y, for the reasons stated in the l\/|agistrate
Judge’s Report and Recommendation, the decision of the ALJ is REVERSED, and this
case is REMANDED to the Commissioner for further consideration pursuant to sentence

four of 42 U.S.C. §405(9). k

 

 

lT |S SO ORDERED On this l 2018.
-///

 

